Exhibit 12.2 PNM RESOURCES, INC. AND SUBSIDIARIES Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (1,000's) Line Year Ended December 31, No. 12/31/06 12/31/05 12/31/04 12/31/03 12/31/02 12/31/01 Fixed charges, as defined by the Securities and Exchange Commission: 1 Interest on Long-term Debt $ 95,301 $ 75,736 $ 46,702 $ 59,429 $ 56,409 $ 62,716 2 Amortization of Debt Premium, Discount and Expenses 4,417 3,642 2,697 2,838 2,302 2,346 3 Other Interest 45,811 14,299 2,319 5,423 2,859 (42 ) 4 Estimated Interest Factor of Lease Rental Charges 19,714 20,643 19,617 20,452 23,233 22,856 5 Total Fixed Charges 165,243 114,320 71,335 88,142 84,803 87,876 6 Preferred dividend requirements 528 2,868 572 586 586 586 7 Total Fixed Charges and Preferred dividend requirements $ 165,771 $ 117,188 $ 71,907 $ 88,728 $ 85,389 $ 88,462 Earnings, as defined by the Securities and Exchange Commission: 8 Consolidated Net Earnings from Continuing Operations $ 121,346 $ 69,725 $ 86,962 $ 57,842 $ 62,976 $ 149,137 9 Income Taxes 63,970 32,861 49,247 27,889 33,032 81,063 10 Add Fixed Charges as Above 165,243 114,320 71,335 88,142 84,803 87,876 11 Earnings Availabe for Fixed Charges $ 350,559 $ 216,906 $ 207,544 $ 173,873 $ 180,811 $ 318,076 12 Ratio for Earnings to Fixed Charges 2.11 1.85 2.89 1.96 2.12 3.60
